Exhibit 10.5



ENSCO INTERNATIONAL INCORPORATED

2005 LONG-TERM INCENTIVE PLAN

(AS REVISED AND RESTATED FOR AMENDMENTS EFFECTIVE NOVEMBER 3, 2009)
 

SECTION 1
ESTABLISHMENT AND PURPOSE

        (a)      Effective Date; Stockholder Approval.  This Plan became
effective as of January 1, 2005, and applicable to the Awards granted to each
Participant after prior approval of the Committee and by a vote at the Company's
2005 Annual Meeting of Stockholders (the "2005 Annual Meeting") of the owners of
at least a majority of the Shares of the Company, present in person or by proxy
and entitled to vote at the 2005 Annual Meeting. The ENSCO International
Incorporated 1998 Incentive Plan (the "1998 Incentive Plan") and the ENSCO
International Incorporated 1996 Non-Employee Directors Stock Option Plan (the
"1996 Non-Employee Directors Plan") shall continue to apply to and govern the
determination, exercise and payment of respective options and awards granted
under the 1998 Incentive Plan and the 1996 Non-Employee Directors Plan prior to
the 2005 Annual Meeting; provided that no options or awards were permitted to be
granted under either the 1998 Incentive Plan or the 1996 Non-Employee Directors
Plan after the 2005 Annual Meeting.

        (b)      Purpose.  This Plan has been established to (i) offer selected
Non-Employee Directors and Employees, including officers, of the Company or its
Subsidiaries an equity ownership or related financial interest and opportunity
to participate in the growth and financial success of the Company and to
accumulate capital for retirement on a competitive basis, (ii) provide the
Company an opportunity to attract and retain the best available personnel for
positions of substantial responsibility, (iii) create long-term value and
encourage equity participation in the Company by eligible Participants by making
available to them the benefits of a larger common stock ownership in the Company
or related financial interest through stock options, restricted stock awards,
and, effective as of November 3, 2009, performance unit awards, (iv) provide
incentives to such Non-Employee Directors and Employees by means of
market-driven and performance-related incentives to achieve long-term
performance goals and measures, and (v) promote the growth and success of the
Company's business by aligning the financial interests of Non-Employee Directors
and Employees with that of the other stockholders of the Company. Toward these
objectives, this Plan provides for the grant of Options, Restricted Stock
Awards, some of which may be Performance Awards, and effective as of November 3,
2009, Performance Unit Awards.

        Through this Plan, the Company intends to provide additional benefits to
a select group of management or highly compensated employees of the Company and
its Subsidiaries. Accordingly, it is intended that this Plan shall not
constitute a "qualified plan" subject to the limitations of Section 401(a) of
the Code, nor shall it constitute a "funded plan" for purposes of such
requirements. It is also intended that this Plan shall be exempt from the
participation and vesting requirements of Part 2 of Title I of ERISA, the
funding requirements of Part 3 of Title I of ERISA, and the fiduciary
requirements of Part 4 of Title I of ERISA by reason of the exclusions afforded
plans which are unfunded and maintained by an employer primarily for the purpose
of providing deferred compensation for a select group of management or highly
compensated employees.






--------------------------------------------------------------------------------



 




        Each Participant or Beneficiary shall have the status of an unsecured
general creditor of the Company as to this Plan and/or any asset identified
specifically by the Company as a reserve for the discharge of its obligations
under this Plan.

SECTION 2
DEFINITIONS

        For purposes of this Plan, the following terms have the following
meanings, unless another definition is clearly indicated by particular usage and
context:

        "Award" shall mean any Option, Restricted Stock Award, Performance
Award, Performance Unit Award, or any other right, interest or option relating
to Shares whether granted singly, in combination or in tandem, to a Participant
pursuant to such applicable terms, conditions, and limitations as the Committee
may establish and set forth in the applicable Award Agreement in order to
fulfill the objectives of this Plan.

        "Award Agreement" shall mean a written agreement between the Company and
a Participant who is an Employee or Director setting forth the terms, conditions
and limitations applicable to an Award, including any amendments thereto.

        "Board" shall mean the board of directors of the Company, as duly
elected from time to time.

        "Change in Control" shall mean, except as provided in the next
paragraph, the occurrence of any of the following events: (a) any person or
group within the meaning of Securities Exchange Act of 1934, as amended,
acquired (together with voting securities of the Company held by such person or
group) more than 50% of the outstanding voting securities of the Company
(whether directly, indirectly, beneficially or of record) pursuant to any
transaction or combination of transactions, or (b) the individuals who, on the
Effective Date of this Plan, constituted the Board (the "Incumbent Board")
cease, for any reason, to constitute at least a majority thereof. For purposes
of this provision, a person becoming a Director subsequent to the Effective Date
of this Plan whose election or nomination for election by the Company's
stockholders was approved by a vote of at least a majority of the Directors
comprising the Incumbent Board shall for this purpose be considered as though he
or she was a member of the Incumbent Board.

        For purposes of each Award granted on or after November 3, 2009, Change
in Control shall mean the occurrence of any of the following events: (a) a
change in the ownership of the Company, which occurs on the date that any one
person, or more than one person acting as a group, acquires ownership of stock
of the Company that, together with stock held by such person or group,
constitutes more than 50% of the total voting power of the stock of the Company,
or (b) a majority of the members of the Board is replaced during any twelve
(12)-month period by directors whose appointment or election is not endorsed by
a majority of the members of the Board prior to the date of the appointment or
election. The determination of whether a Change in Control has occurred shall be
determined by the Committee consistent with Section 409A of the Code.


Page 2 of 36



--------------------------------------------------------------------------------



 




        Notwithstanding the foregoing paragraphs, a "Change in Control" of the
Company shall not be deemed to have occurred by virtue of the consummation of
any transaction or series of related transactions immediately following which
the beneficial owners of the voting stock of the Company immediately before such
transaction or series of transactions continue to have a majority of the direct
or indirect ownership in one or more entities which, singly or together,
immediately following such transaction or series of transactions, either (a) own
all or substantially all of the assets of the Company as constituted immediately
prior to such transaction or series of transactions, or (b) are the ultimate
parent with direct or indirect ownership of all of the voting stock of the
Company after such transaction or series of transactions.

        "Code" shall mean the Internal Revenue Code of 1986, as amended, and any
successor statute. Reference in this Plan to any section of the Code shall be
deemed to include any amendments or successor provisions to such section and any
regulations promulgated under such section by the Department of Treasury.

        "Committee" shall mean the Nominating, Governance and Compensation
Committee of the Board, the Executive Compensation Subcommittee of the
Nominating, Governance and Compensation Committee of the Board or such other
Committee or subcommittee as may be appointed by the Board from time to time,
which shall be comprised solely of two or more persons who are Disinterested
Directors. The Board shall assume any or all of the powers and responsibilities
prescribed for the Committee with respect to Nonqualified Options automatically
granted to Non-Employee Directors and Restricted Stock Awards to Non-Employee
Directors, and to that extent, the term "Committee" as used herein shall also be
applicable to the Board.

        "Company" shall mean Ensco International Incorporated, a Delaware
corporation, or any successor thereto.

        "Covered Employee" shall mean, effective January 1, 2007, an Employee
who would be subject to Section 162(m) of the Code such that on the last day of
the taxable year, the Employee (a) is the principal executive officer of the
Company (or is acting in such capacity), or (b) if the total compensation of
such Employee for that taxable year is required to be reported to stockholders
of the Company under the Exchange Act by reason of such Employee being among the
three highest compensated officers of the Company for that taxable year (other
than the principal executive officer or the principal financial officer of the
Company) as determined pursuant to the executive compensation disclosure rules
under the Exchange Act contained in Item 402 of Regulation S-K, as amended by
the Securities and Exchange Commission on September 8, 2006.

        "Date of Grant" shall mean the date on which the Committee resolves to
grant an Award to a Participant; provided, however, the Date of Grant for
Nonqualified Options that are automatically granted pursuant to Section 4(c)
shall mean the date of the applicable annual stockholders meeting or the Board
meeting, whichever is applicable under Section 4(c), and, as a consequence
thereof, the Nonqualified Option is granted.


Page 3 of 36



--------------------------------------------------------------------------------



 




        "Director" shall mean a member of the Board.

        "Disinterested Director" shall mean a member of the Board who is (a) a
Non-Employee Director, if required by the Charter of the Committee, (b) an
Outside Director, and (c) "independent" within the meaning of the applicable
rules and regulations of the Securities and Exchange Commission and the New York
Stock Exchange (or, in each case, any successor provision or term).

        "Effective Date" shall mean January 1, 2005.

        "Employee" shall include every individual performing Services for the
Company or its Subsidiaries if the relationship between such individual and the
Company or its Subsidiaries is the legal relationship of employer and employee.
This definition of "Employee" is qualified in its entirety and is subject to the
definition set forth in Section 3401(c) of the Code.

        "ERISA" shall mean the Employee Retirement Income Security Act of 1974,
as amended, and any successor statute. Reference in this Plan to any section of
ERISA shall be deemed to include any amendments or successor provisions to such
section and any regulations promulgated under such section by the Department of
Labor.

        "Employee Taxes" shall mean, effective May 31, 2006, any federal, state,
local income taxes and/or other taxes imposed by the Host Country and/or country
of the Participant's residence.

        "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended, and as interpreted by the rules and regulations promulgated thereunder.

        "Exercise Price" shall mean the amount for which one Share may be
purchased upon exercise of an Option, as specified by the Committee in the
applicable Stock Option Agreement, but in no event less than the Fair Market
Value of a Share on the Date of Grant of the Option.

        "Fair Market Value" shall mean, effective December 26, 2006, the closing
market price per share at which the securities are traded on the New York Stock
Exchange or, if not traded on the New York Stock Exchange, such other principal
United States market for such securities as may be applicable on the Date of
Grant or such other date of determination. If at any time the securities are not
traded on the New York Stock Exchange or another principal United States market,
the fair market value per share of the securities on the Date of Grant or such
other date of determination shall be determined in good faith by the Committee
by the reasonable application by the Committee of a reasonable valuation method
in accordance with the Treasury regulations under Section 409A of the Code.

        "GAAP" shall mean generally accepted accounting principles.

        "Host Country" shall mean, effective May 31, 2006, the country or
residence of the Company or its Subsidiary which has the legal relationship of
employer and employee with the Employee.


Page 4 of 36



--------------------------------------------------------------------------------



 



        "ISO" shall mean an Option which is granted to an individual, is
designated in the Stock Option Agreement to be an ISO, and which meets the
requirements of Section 422(b) of the Code, pursuant to which the Optionee has
no tax consequences resulting from the grant or, subject to certain holding
period requirements, exercise of the option and, if those holding period
requirements are satisfied, the employer is not entitled to a business expense
deduction with respect thereto.

        "Non-Employee Director" shall mean a Director of the Company who either
(a) is not an Employee or Officer, does not receive compensation (directly or
indirectly) from the Company or a Subsidiary in any capacity other than as a
Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K), does not possess an interest in any other
transaction as to which disclosure would be required under Item 404(a) of
Regulation S-K and is not engaged in a business relationship as to which
disclosure would be required under Item 404(b) of Regulation S-K, or (b) is
otherwise considered a "non-employee director" for purposes of Rule 16b-3.

        "Nonqualified Option" shall mean an Option not intended to be or which
does not qualify as an ISO.

        "Normal Retirement Age" shall mean with respect to a Participant who is
an Officer or Employee the later of (a) his or her 65th birthday, or (b) the
date a Participant has credit for a "period of service" under the ENSCO Savings
Plan of at least twenty (20) years, considering for purposes of this Plan (i)
with respect to any Participant hired before the Effective Date, any other prior
service recognized previously by the Company as of his or her date of hire by
the Company or any Subsidiary, and (ii) with respect to any Participant hired
after the Effective Date, any other prior service recognized by the Committee.
The Committee, in its discretion, may consider such a Participant whose
employment terminates after his or her 62nd birthday but prior to satisfying the
requirements specified in the preceding sentence to have retired on or after his
or her Normal Retirement Age.

        "Officer" shall mean a person who is an "officer" of the Company or any
Subsidiary within the meaning of Section 16 of the Exchange Act (whether or not
the Company is subject to the requirements of the Exchange Act).

        "Option" shall mean either an ISO or Nonqualified Option, as the context
requires, granted pursuant to either Section 4(c) or Section 6 of this Plan.

        "Optionee" shall mean a Participant who holds an Option.

        "Outside Director" shall mean a Director of the Company who either (a)
is not a current employee of the Company or an "affiliated corporation" (within
the meaning of the Treasury regulations promulgated under Section 162(m) of the
Code), is not a former employee of the Company or an "affiliated corporation"
receiving compensation for prior services (other than benefits under a
tax-qualified pension plan), has not been an officer of the Company or an
"affiliated corporation" at any time and is not currently receiving (within the
meaning of the Treasury regulations promulgated under Section 162(m) of the
Code) direct or indirect remuneration from the Company or an "affiliated
corporation" for services in any capacity other than as a Director, or (b) is
otherwise considered an "outside director" for purposes of Section 162(m) of the
Code.


Page 5 of 36



--------------------------------------------------------------------------------



 




        "Participants" shall mean those individuals described in Section 1
selected by the Committee who are eligible under Section 4 for grants of Awards.

        "Performance Awards" shall mean a Restricted Stock Award granted to a
Participant who is an Employee that becomes vested and earned solely on account
of the attainment of a specified performance target in relation to one or more
Performance Goals, and which is subject to such applicable terms, conditions,
and limitations as the Committee may establish and set forth in the applicable
Award Agreement in order to fulfill the objectives of this Plan.

        "Performance Goals" shall mean, with respect to any Performance Award or
Performance Unit Award, the business criteria (and related factors) selected by
the Committee to measure the level of performance of the Company during the
Performance Period, in each case, prepared on the same basis as the financial
statements published for financial reporting purposes, except as adjusted
pursuant to Section 7(h)(iv) or Section 8(g)(i). The Committee may select as the
Performance Goal for a Performance Period any one or combination of the
following Company measures, as interpreted and defined by the Committee, which
measures (to the extent applicable) will be determined in accordance with GAAP:
 

  (a) Net income as a percentage of revenue;  

  (b) Earnings per Share;  

  (c) Return on net assets employed before interest and taxes (RONAEBIT);  

  (d) Operating margin as a percentage of revenue;  

  (e) Safety performance relative to industry standards and the Company annual
target;  

  (f) Strategic team goals;  

  (g) Net operating profit after taxes;  

  (h) Net operating profit after taxes per Share;  

  (i) Return on invested capital;  

  (j) Return on assets or net assets;  

  (k) Total stockholder return;  

  (l) Relative total stockholder return (as compared with a peer group of the
Company);  

  (m) For Performance Awards and Performance Unit Awards granted on or after
November 3, 2009, absolute return on capital employed;  


Page 6 of 36



--------------------------------------------------------------------------------



 



  (n) For Performance Awards and Performance Unit Awards granted on or after
November 3, 2009, relative return on capital employed (as compared with a peer
group of the Company);  

  (o) Earnings before income taxes;  

  (p) Net income;  

  (q) Free cash flow;  

  (r) Free cash flow per Share;  

  (s) Revenue (or any component thereof);  

  (t) Revenue growth; or  

  (u) If applicable, any other performance objective approved by the
stockholders of the Company in accordance with Section 162(m) of the Code.  


        As of the Effective Date, the Committee determined to determine the
vesting and earning of Performance Awards on the attainment of a specific
performance target in relation to one or more of the six Performance Goals
listed above in paragraphs (a)-(f). As of November 3, 2009, the Committee has
determined to determine the vesting and earning of Performance Unit Awards on
the attainment of a specific performance target in relation to the three
Performance Goals listed above in paragraphs (l)-(n).


        "Performance Period" shall mean that period established by the Committee
at the time any Performance Award or Performance Unit Award is granted or,
except in the case of any grant to a Covered Employee, at any time thereafter,
during which any Performance Goals specified by the Committee with respect to
such Award are to be measured.


        "Performance Unit Award" shall mean an Award payable in Shares, in cash,
or in a combination of Shares and cash, granted to a Participant who is an
Employee that is paid solely on account of the attainment of a specified
performance target in relation to one or more Performance Goals, and which is
subject to such applicable terms, conditions, and limitations as the Committee
may establish and set forth in the applicable Award Agreement in order to
fulfill the objectives of this Plan.


        "Permanent and Total Disability" shall mean that an individual is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted or can be expected to last for a continuous period of
not less than twelve (12) months. An individual shall not be considered to
suffer from Permanent and Total Disability unless such individual furnishes
proof of the existence thereof in such form and manner, and at such times, as
the Committee may reasonably require.


        "Plan" shall mean this Ensco International Incorporated 2005 Long-Term
Incentive Plan, as amended from time to time.


Page 7 of 36



--------------------------------------------------------------------------------



 




        "Plan Maximum" shall have that meaning set forth in Section 5(a) of this
Plan.

        "Plan Schedule" shall mean shall mean a schedule that constitutes a part
of this Plan and details certain particulars with respect to this Plan and
Performance Awards and Performance Unit Awards hereunder for one or more
Performance Periods, including the relative Performance Goals, specific
performance factors and targets related to these Performance Goals, award
criteria, and the targeted amounts of each Performance Award and Performance
Unit Award granted to a Participant. Each Plan Schedule shall be adopted by the
Committee or shall be prepared by the appropriate officers of the Company based
on resolutions, minutes or consents adopted by the Committee. There may be more
than one Plan Schedule under this Plan. Each Plan Schedule is incorporated
herein by reference and thereby made a part of this Plan, and references herein
to this Plan shall include the Plan Schedule.

        "Qualifying Shares" shall mean Shares of Stock which either (a) have
been owned by the Optionee for more than six (6) months and have been "paid for"
within the meaning of Rule 144 promulgated under the Securities Act of 1933, as
amended, or (b) were obtained by the Optionee in the public market.

        "Regulation S-K" shall mean Regulation S-K promulgated under the
Securities Act of 1933, as it may be amended from time to time, and any
successor to Regulation S-K. Reference in this Plan to any item of Regulation
S-K shall be deemed to include any amendments or successor provisions to such
item.

        "Restricted Stock" shall have the meaning set forth in Section 7(a) of
this Plan.

        "Restricted Stock Award" shall mean a grant of Shares of Restricted
Stock, subject to any restricted stock criteria that the Committee, in its
discretion, may impose.

        "Retirement" shall mean an Employee's separation from Service with the
Company and all Subsidiaries for a reason other than Cause on or after attaining
Normal Retirement Age.

        "Rule 16b-3" shall mean Rule 16b-3 promulgated under the Exchange Act,
as it may be amended from time to time, and any successor to Rule 16b-3.

        "Services" shall mean services rendered to the Company or any of its
Subsidiaries as a Non-Employee Director or Employee, as the context requires. In
order for a Participant's Services to be considered to have terminated for
purposes of Section 10(c) and Section 14(b), such Retirement or other
termination of employment must constitute a "separation from service" within the
meaning of Treas. Reg. §1.409A-1(h)(1).

        "Share" shall mean one share of Stock, as adjusted in accordance with
Section 10 of this Plan (if applicable).

        "Specified Employee" shall mean an Employee for each twelve
(12)-consecutive month period that begins on any April 1st and immediately
follows a calendar year during which such Employee was, at any time during that
calendar year:


Page 8 of 36



--------------------------------------------------------------------------------



 



        (a)   an officer of the Company or any Subsidiary having annual
compensation greater than $150,000 (as adjusted under Section 416(i)(1) of the
Code);

        (b)   a more than five-percent owner of the Company or any Subsidiary;
or

        (c)   a more than one-percent owner of the Company or any Subsidiary
having annual compensation from the Company and all Subsidiaries of more than
$150,000.

        For this purpose, "annual compensation" shall mean annual compensation
as defined in Section 415(c)(3) of the Code, which includes amounts contributed
by the Company and all Subsidiaries pursuant to a salary reduction agreement
which are excludable from the Participant's gross income under Section 125,
402(e)(3), 402(h)(1)(B), 408(p)(2)(A)(i), 457 or 403(b) of the Code, and
elective amounts that are not includible in the gross income of the Participant
by reason of Section 132(f)(4) of the Code. For this purpose, no more than 50
Employees (or, if lesser, the greater of three or ten percent of the Employees)
shall be treated as officers. The constructive ownership rules of Section 318 of
the Code (or the principles of that section, in the case of an unincorporated
Subsidiary) shall apply to determine ownership in each Subsidiary.

        "Stock" shall mean the common stock of the Company, par value $.10 per
share.

        "Stock Option Agreement" shall mean the agreement executed between the
Company and an Optionee that contains the terms, conditions and restrictions
pertaining to the granting of an Option, including any amendments thereto.

        "Subsidiary" shall mean (a) for purposes of Awards other than
Performance Unit Awards, any corporation or legal entity as to which more than
fifty percent (50%) of the outstanding voting stock, shares or interests shall
now or hereafter be owned or controlled, directly by a person, any Subsidiary of
such person, or any Subsidiary of such Subsidiary, and (b) for purposes of
Performance Unit Awards, a corporation that is a member of a controlled group of
corporations (as defined in Section 414(b) of the Code) which includes the
Company, any trade or business (whether or not incorporated) which are in common
control (as defined in Section 414(c) of the Code) with the Company, or any
entity that is a member of the same affiliated service group (as defined in
Section 414(m) of the Code) as the Company.

        "Tax Equalization" or "Hypothetical Tax" shall mean, effective May 31,
2006, the methodology established by the Company, either through general
personnel policies or specific agreement, to neutralize, in whole or in part,
the tax consequences to Employees assigned to locations outside of the
Employee's home country.

        "Ten-Percent Stockholder." shall mean a person that owns more than ten
percent (10%) of the total combined voting power of all classes of outstanding
stock of the Company or any of its Subsidiaries, taking into account the
attribution rules set forth in Section 424 of the Code. For purposes of this
definition of "Ten-Percent Stockholder," the term "outstanding stock" shall
include all stock actually issued and outstanding immediately after the grant of
an Option to an Optionee. "Outstanding stock" shall not include reacquired
shares or shares authorized for issuance under outstanding Options held by the
Optionee or by any other person.


Page 9 of 36



--------------------------------------------------------------------------------



 




SECTION 3
ADMINISTRATION

        (a)     General Administration. This Plan shall be administered by the
Committee.

        (b)     Authority of Committee. The Committee shall administer this Plan
so as to comply at all times with the Exchange Act (if applicable) and, subject
to the Code, shall otherwise have sole and absolute and final authority to
interpret this Plan and to make all determinations specified in or permitted by
this Plan or deemed necessary or desirable for its administration or for the
conduct of the Committee's business, including, without limitation, the
authority to take the following actions:
 

  (i) To interpret and administer this Plan and to apply its provisions;  

  (ii) To adopt, amend or rescind rules, procedures and forms relating to this
Plan;  

  (iii) To authorize any person to execute, on behalf of the Company, any
instrument required to carry out the purposes of this Plan;  

  (iv) Unless otherwise specified by the terms of this Plan, to determine when
Awards are to be granted under this Plan;  

  (v) Unless otherwise specified by the terms of this Plan, to select the
Non-Employee Directors, Employees and Participants to whom Awards may be awarded
from time to time;  

  (vi) Unless otherwise specified by the terms of this Plan, to determine the
type or types of Award to be granted to each Participant hereunder;  

  (vii) Unless otherwise specified by the terms of this Plan, to determine (A)
the number of Shares to be made subject to each Award other than a Performance
Unit Award, and (B) the potential value to be made subject to each Performance
Unit Award;  

  (viii) To determine the Fair Market Value of the Shares and the exercise price
per share of Awards to be granted;  

  (ix) Unless otherwise specified by the terms of this Plan, to prescribe the
terms, conditions and restrictions, not inconsistent with the provisions of this
Plan, of any Award granted hereunder and, with the consent of the Participants,
modify or amend each Award;  

  (x) To determine whether, to what extent, and under what circumstances Awards
may be reduced, canceled or suspended;  

  (xi) To amend or modify (A) any outstanding Performance Awards, in its
discretion, in accordance with Section 7(h)(iv), and (B) any outstanding
Performance Unit Awards, in its discretion in accordance, with Section 8(g)(i);
 


Page 10 of 36



--------------------------------------------------------------------------------



 



  (xii) To establish procedures for an Optionee (A) to have withheld from the
total number of Shares to be acquired upon the exercise of an Option that number
of Shares having a Fair Market Value, which, together with such cash as shall be
paid in respect of fractional shares, shall equal the Exercise Price, and (B) to
exercise a portion of an Option by delivering that number of Qualifying Shares
having a Fair Market Value which shall equal the Exercise Price;  

  (xiii) Effective May 31, 2006, to establish procedures whereby a number of
Shares may be withheld from the total number of Shares to be issued upon
exercise of an Option, or surrendered by a Participant in connection with the
exercise of an Option, or the vesting of any Restricted Stock Award, or the
settlement of any Performance Unit Award, to meet the obligation of the Company
or any of its Subsidiaries with respect to withholding of Host Country or
country of the Participant's residence or citizenship, if applicable, Employee
Taxes incurred by the Participant upon such exercise, surrender, vesting or
settlement or to meet the obligation of the Participant, if any, to the Company
or any of its Subsidiaries under the Company's Tax Equalization or Hypothetical
Tax policies or specific agreements relating thereto;  

  (xiv) To establish and interpret Performance Goals and the specific
performance factors and targets in relation to the Performance Goals in
connection with any grant of Performance Awards or Performance Unit Awards;
provided that in any case, the Performance Goals may be based on either a single
period or cumulative results, aggregate or per-share data or results computed
independently or with respect to a peer group;  

  (xv) Evaluate the level of performance over a Performance Period and certify
the level of performance attained with respect to Performance Goals and specific
performance factors and targets related to Performance Goals;  

  (xvi) Waive or amend any terms, conditions, restriction or limitation on an
Award, except that the prohibition on the repricing of Options, as described in
Section 6(h), may not be waived;  

  (xvii) Make any adjustments to this Plan (including but not limited to
adjustment of the number of Shares available under this Plan or any Award) and
any Award granted under this Plan, as may be appropriate pursuant to Section 10;
 

  (xviii) Notwithstanding the provisions of Section 14(b), to issue Awards of
Options and Restricted Stock, or either of them, which, in the Committee's
discretion, (A) for Awards granted after December 25, 2006, will not be subject
to accelerated vesting and, as respects Options, may not remain exercisable for
the entire Option Term upon retirement by a Participant on or after his or her
Normal Retirement Age, and/or (B) for Awards granted after May 20, 2008 with
respect to any Participants who will attain Normal Retirement Age within a
specified period of time following the Date of Grant, will be subject to
accelerated vesting upon a specified deferred date following the achievement of
Normal Retirement Age and, as respects Options, may remain exercisable for all
or a portion of the entire Option Term upon that specified deferred date
following achievement of Normal Retirement Age, all as shall be determined by
the Committee and stated in the Award;  


Page 11 of 36



--------------------------------------------------------------------------------



 



  (xix) Notwithstanding the provisions of Sections 14(b), (c) and (d), to issue
Performance Unit Awards which, in the Committee's discretion, (A) will not be
subject to automatic accelerated vesting and interpretation upon Retirement by a
Participant as if the specific targets related to his or her Performance Unit
Award have been achieved to a level of performance as of the date of his or her
Retirement that would cause all (100%) of the targeted amount under the
Performance Unit Award to become payable, and/or (B) for Performance Unit Awards
with respect to any Participants who will attain Normal Retirement Age within a
specified period of time following the Date of Grant, will be subject to
accelerated vesting and interpretation described in clause (A) upon a specified
deferred date following the achievement of Normal Retirement Age, all as shall
be determined by the Committee and stated in the Performance Unit Award;  

  (xx) Notwithstanding the provisions of Section 10(c), to issue Awards of
Restricted Stock after March 31, 2008, which, in the Committee's discretion,
will not be subject to automatic waiver of the remaining restrictions and
accelerated vesting if the employment of the Participant is terminated for
certain reasons specified in Section 10(c) within the two-year period following
a Change in Control of the Company, as shall be determined by the Committee and
stated in the Award;  

  (xxi) Notwithstanding the provisions of Section 10(c), to issue Performance
Unit Awards which, in the Committee's discretion, will not be subject to
automatic accelerated vesting and interpretation upon the date the Services of
the Participant terminates for certain reasons specified in Section 10(c) within
the two-year period following a Change in Control of the Company as if the
specific targets related to his or her Performance Unit Award have been achieved
to a level of performance as of the date his or her Services terminates that
would cause all (100%) of the targeted amount under the Performance Unit Award
to become payable, as shall be determined by the Committee and stated in the
Performance Unit Award; and  

  (xxii) Appoint such agents as it shall deem appropriate for proper
administration of this Plan; and  

  (xxiii) To take any other actions deemed necessary or advisable for the
administration of this Plan.  

        The Committee may, in its sole and absolute discretion, and subject to
the provisions of this Plan, from time to time delegate any or all of its
authority to administer this Plan to any other persons or committee as it deems
necessary or appropriate for the proper administration of this Plan, except that
no such delegation shall be made in the case of Awards intended to be qualified
under Section 162(m) of the Code or Awards held by Employees who are subject to
the reporting requirements of Section 16(a) of the Exchange Act. All
interpretations and determinations of the Committee made with respect to the
granting of Awards shall be final, conclusive and binding on all interested
parties. The Committee may make grants of Awards on an individual or group
basis.


Page 12 of 36



--------------------------------------------------------------------------------



 




        (c)     Employment of Advisors.  The Committee may employ attorneys,
consultants, accountants, and other advisors, and the Committee, the Company and
the officers and directors of the Company may rely upon the advice, opinions or
valuations of the advisors employed.

        (d)     Limitation of Liability/Rights of Indemnification.  No member of
the Committee or any person acting as a delegate of the Committee with respect
to this Plan shall be liable for any action that is taken or is omitted to be
taken or for any losses resulting from any action, interpretation, construction
or omission made in good faith with respect to this Plan or any Award granted
under this Plan. In addition to such other rights of indemnification as they may
have as directors, members of the Committee shall be indemnified by the Company
against any reasonable expenses, including attorneys' fees actually and
necessarily incurred, which they or any of them may incur by reason of any
action taken or failure to act under or in connection with this Plan or any
Option or other Award granted thereunder, and against all amounts paid by them
in settlement of any claim related thereto (provided such settlement is approved
by independent legal counsel selected by the Company), or paid by them in
satisfaction of a judgment in any such action, suit or proceeding that such
director or Committee member is liable for negligence or misconduct in the
performance of his or her duties; provided that within sixty (60) days after
institution of any such action, suit or proceeding a director or Committee
member shall in writing offer the Company the opportunity, at its own expense,
to handle the defense of the same.

        (e)     Holding Period.  The Committee may in its sole discretion
require as a condition to the granting of any Award, that a Participant hold the
Award for a period of six (6) months following the date of such acquisition.
This condition shall be satisfied with respect to a derivative security (as
defined in Rule 16a-1(c) under the Exchange Act) if at least six (6) months
elapse from the date of acquisition of the derivative security to the date of
disposition of the derivative security (other than upon exercise or conversion)
or its underlying equity security.

SECTION 4
ELIGIBILITY

        (a)     General Rule.  Subject to the limitations set forth in
Subsection (b) below or elsewhere in this Plan, Non-Employee Directors and
Employees shall be eligible to participate in this Plan. A Participant may be
granted more than one Award under this Plan, and Awards may be granted at any
time or times during the term of this Plan. The grant of an Award to an Employee
or Non-Employee Director shall not be deemed either to entitle that individual
to, or to disqualify that individual from, participation in any other grant of
Awards under this Plan.

        (b)     Non-Employee Ineligible for ISOs.  In no event shall an ISO be
granted to any individual who is not an Employee on the Date of Grant.


Page 13 of 36



--------------------------------------------------------------------------------



 



        (c)     Automatic Grants of Nonqualified Options to Non-Employee
Directors.  Grants of Nonqualified Options to Non-Employee Directors under this
Plan shall be as described in this Section 4(c).

 

  (i) Each Non-Employee Director of the Company elected after the Effective Date
at the annual stockholders meeting who has not previously served as a Director
of the Company shall be granted a Nonqualified Option, effective as of the Date
of Grant, to purchase 15,000 Shares.  

  (ii) Each Non-Employee Director of the Company appointed after the 2005 Annual
Meeting to fill a vacancy in the Board who has not previously served as a
Director of the Company shall be granted a Nonqualified Option, effective as of
the Date of Grant, to purchase 15,000 Shares.  

  (iii) Each other Non-Employee Director of the Company elected at, or
continuing to serve following, each annual stockholders meeting, commencing with
the 2005 Annual Meeting, shall be granted a Nonqualified Option, effective as of
the Date of Grant, to purchase 6,000 Shares.  

The Board may determine, from time to time, to provide for a different number of
Shares to be subject to the automatic grants of Nonqualified Options to
Non-Employee Directors, to grant Restricted Stock Awards to Non-Employee
Directors, and to make discretionary grants of Nonqualified Options to
Non-Employee Directors.

SECTION 5
SHARES SUBJECT TO PLAN

        (a)     Basic Limitation.  Shares offered or subject to Awards granted
under this Plan, or issued in settlement of Performance Unit Awards granted
under this Plan, may be authorized but unissued Shares or Shares that have been
required by the Company. Subject to adjustment pursuant to Section 10 of this
Plan, the aggregate number of Shares that are available for issuance under this
Plan shall not exceed ten million (10,000,000) Shares (the "Plan Maximum").
Effective November 4, 2008, as approved by a vote at the 2009 Annual Meeting of
Stockholders (the "2009 Annual Meeting") of the owners of at least a majority of
the Shares of the Company, present in person or by proxy and entitled to vote at
the 2009 Annual Meeting, (i) Restricted Stock Awards, all of which can be issued
as Performance Awards, and Performance Unit Awards on no more than six million
(6,000,000) Shares, and (ii) Options on no more than the number of Shares equal
to the difference between the Plan Maximum and the actual aggregate number of
Shares issued as Restricted Stock Awards and in settlement of Performance Unit
Awards and, in each case, subject to adjustment pursuant to Section 10 of this
Plan, may be issued under this Plan. The Committee shall not issue more Shares
than are available for issuance under this Plan. The number of Shares that are
subject to unexercised Options at any time under this Plan shall not exceed the
number of Shares that remain available for issuance under this Plan. The
Company, during the term of this Plan, shall at all times reserve and keep
available sufficient Shares to satisfy the requirements of this Plan. Shares
shall be deemed to have been issued under this Plan only to the extent actually
issued and delivered pursuant to an Award; provided, however, in no event shall
any Shares that have been subject to Options or Restricted Stock Awards be
returned to the number of Shares available under this Plan Maximum for
distribution in connection with the same type of future Awards by reason of such
Shares (i) being withheld, if permitted under Section 3(b)(xii) and Section
6(f)(ii), from the total number of Shares to be issued upon the exercise of
Options as payment of the Exercise Price of such Options, or (ii) being
withheld, if permitted under Section 3(b)(xiii) and Section 9(b), from the total
number of Shares to be issued upon the exercise of Options, the vesting of any
Restricted Stock Awards or the settlement of any Performance Unit Awards to meet
the withholding obligations related to such exercises, vesting and settlement.
Nothing in this Section 5(a) shall impair the right of the Company to reduce the
number of outstanding Shares pursuant to repurchases, redemptions, or otherwise;
provided, however, that no reduction in the number of outstanding Shares shall
(i) impair the validity of any outstanding Award, whether or not that Award is
fully vested, exercisable, or earned and payable or (ii) impair the status of
any Shares previously issued pursuant to an Award as duly authorized, validly
issued, fully paid, and nonassessable. The Shares to be delivered under this
Plan shall be made available from (i) authorized but unissued Shares, (b) Shares
held in the treasury of the Company, or (c) previously issued Shares reacquired
by the Company, including Shares purchased on the open market, in each situation
as the Committee may determine from time to time in its sole discretion.

Page 14 of 36



--------------------------------------------------------------------------------



 



        (b)     Additional Shares.  In the event any Shares that have been
subject to issuance upon exercise of an Option cease to be subject to such
Option, or if any Shares that are subject to a Restricted Stock Award or
Performance Award are forfeited or any such Award terminates, such Shares to the
extent of such forfeiture or termination, shall again be available for
distribution in connection with the same type of future Awards under this Plan
and the re-issuance of such Shares shall not be counted for purposes of
computing the number of Shares that may be granted in connection with the same
type of Award under this Plan. For this purpose, Restricted Stock Awards and
Performance Unit Awards are considered to be the same type of Award.

SECTION 6
TERMS AND CONDITIONS OF OPTIONS

        (a)     Form of Option Grant.  Each Option granted under this Plan shall
be evidenced by a Stock Option Agreement in such form (which need not be the
same for each Participant) as the Committee shall from time to time approve,
which Award shall comply with and be subject to the terms and conditions of this
Plan. If an ISO and a Nonqualified Option are granted to the same Optionee at
the same time, the form of each Option will be clearly identified, and they will
be deemed to have been granted in separate grants. In no event will the exercise
of one Option affect the right to exercise the other Option.

        (b)     Date of Grant.  The Date of Grant of an Option shall be the date
on which the Committee makes the determination to grant such Option unless
otherwise specified by the Committee or the terms of this Plan. The Stock Option
Agreement representing the Option shall be delivered to the Participant within a
reasonable time after the granting of the Option.

        (c)     Term of Option.  The term of each Option shall be such term as
may be determined by the Committee, but (except in the limited circumstance
specified in Section 14(e)) such term shall not exceed seven (7) years (or five
(5) years in the case of an ISO granted to a Participant who is a Ten-Percent
Stockholder on the Date of Grant).

        (d)     Vesting of Options.  Unless otherwise provided in the applicable
Stock Option Agreement or this Section 6(d), each Option granted pursuant to
this Plan shall vest at the rate of 25% per year, on each anniversary of the
Date of Grant, until such Option is fully vested. Each Nonqualified Option that
is automatically granted pursuant to Section 4(c) shall be fully vested and
exercisable on the Date of Grant.


Page 15 of 36



--------------------------------------------------------------------------------



 



        (e)     Termination of an Option.  All Options shall terminate upon
their expiration, their surrender, upon breach by the Optionee of any provisions
of the Option, or in accordance with any other rules and procedures incorporated
into the terms and conditions governing the Options as the Committee shall deem
advisable or appropriate.

        (f)     Exercise Price and Method of Payment.  

                 (i)     Exercise Price.  The Exercise Price shall be such price
as is determined by the Committee in its sole discretion and set forth in the
Stock Option Agreement; provided, however, that (A) the Exercise Price shall not
be less than 100% of the Fair Market Value of the Shares subject to such Option
on the Date of Grant (or 110% in the case of an ISO granted to a Participant who
is a Ten-Percent Stockholder on the Date of Grant), and (B) the Exercise Price
for any Nonqualified Option automatically granted pursuant to Section 4(c) shall
be equal to 100% of the Fair Market Value of the Shares subject to such
Nonqualified Option on the Date of Grant.

                 (ii)     Payment for Shares.  Payment for the Shares upon
exercise of an Option shall be made in cash, by check acceptable to the Company
or its designee, or if authorized by the Committee and stated in the Stock
Option Agreement (at the Date of Grant with respect to any Option granted as an
ISO), by delivery of other Qualifying Shares having a Fair Market Value on the
date of delivery equal to the aggregate exercise price of the Shares as to which
said Option is being exercised, or by any combination of such methods of payment
or by any other method of payment as may be permitted under applicable law and
this Plan authorized under Section 3(b) of this Plan and stated in the Stock
Option Agreement (at the Date of Grant with respect to any Option granted as an
ISO).

        (g)     Exercise of Option.

                 (i)      Any Option granted hereunder shall be exercisable at
such times and under such conditions as shall be determined by the Committee,
including without limitation Performance Goals, and in accordance with the terms
of this Plan.

                 (ii)      An Option may not be exercised for a fraction of a
Share.

                 (iii)      An Option shall be deemed to be exercised when
written notice of such exercise has been given to the Company in accordance with
the terms of the Stock Option Agreement by the Optionee and full payment for the
Shares with respect to which the Option is exercised has been received by the
Company or its designee. Full payment may, as authorized by the Committee,
consist of any form of consideration and method of payment allowable under
Section 6(f)(ii) of this Plan. Upon receipt of notice of exercise and full
payment for the Shares, the Shares shall be deemed to have been issued and the
Optionee shall be entitled to receive such Shares and shall be a stockholder
with respect to such Shares, and the Shares shall be considered fully paid and
nonassessable. No adjustment will be made for a dividend or other right for
which the record date is prior to the date on which the stock certificate is
issued, except as provided in Section 10 of this Plan.

                 (iv)      Each exercise of an Option shall reduce, by an equal
number, the total number of Shares that may thereafter be purchased under such
Option.


Page 16 of 36



--------------------------------------------------------------------------------



 



         (h)     Restriction on Repricing.  The Exercise Price of outstanding
Options may not be altered or amended, except with respect to adjustments for
changes in capitalization as provided in Section 10(a). Within the limitations
of this Plan, the Committee may otherwise modify outstanding Options; provided
that no modification of an Option shall, without the consent of the Optionee,
alter or impair the Optionee's rights or obligations under such Option.

         (i)     Restrictions on Transfer of Shares.  Any Shares issued upon
exercise of an Option shall be subject to such rights of repurchase and other
transfer restrictions as the Committee may determine in its sole discretion.
Such restrictions shall be set forth in the applicable Stock Option Agreement.

         (j)     Special Limitation on ISOs.  To the extent that the aggregate
Fair Market Value (determined on the Date of Grant) of the Shares with respect
to which ISOs are exercisable for the first time by an individual during any
calendar year under this Plan, and under all other plans maintained by the
Company, exceeds $100,000, such Options shall be treated as Options that are not
ISOs.

         (k)     Leave of Absence.  Leaves of Absence approved by the Company
which conform to the policies of the Company shall not be considered termination
of employment if the employer-employee relationship as defined under the Code or
the regulations promulgated thereunder otherwise exists.

         (l)     Limitation on Grants of Options to Covered Employees.  The
total number of Shares for which Options may be granted and which may be awarded
as Restricted Stock to any Covered Employee during any one (1) year period shall
not exceed fifteen percent (15%) of this Plan Maximum in the aggregate. The
limitation set forth in the preceding sentence shall be applied in a manner
which will permit compensation generated under this Plan, where appropriate and
intended, to constitute "performance-based compensation" for purposes of Section
162(m) of the Code, including counting against such maximum number of Shares, to
the extent required under Section 162(m) of the Code and applicable interpretive
authority thereunder, any Shares subject to Options or other Awards that are
canceled or repriced.

         (m)     Disqualifying Disposition.  The Stock Option Agreement
evidencing any ISO granted under this Plan shall provide that if the Optionee
makes a disposition, within the meaning of Section 424(c) of the Code, of any
Share or Shares issued to him or her pursuant to the exercise of the ISO within
the two-(2) year period commencing on the day after the Date of Grant of such
Option or within the one-(1) year period commencing on the day after the date of
transfer of the Share or Shares to him or her pursuant to the exercise of such
Option, he or she shall, within ten (10) days of such disposition, notify the
Company thereof and immediately deliver to the Company any amount of federal,
state and/or income tax withholding required by law.


Page 17 of 36



--------------------------------------------------------------------------------



 



         (n)     Acquisitions and Other Transactions.  Notwithstanding the
provisions of Section 10(c), in the case of an Option issued or assumed pursuant
to Section 10(c), the exercise price and number of shares for the Option shall
be determined in accordance with the principles of Section 424(a) of the Code
and the Treasury regulations promulgated thereunder. The Committee may, from
time to time, assume outstanding options granted by another entity, whether in
connection with an acquisition of such other entity or otherwise, by either (i)
granting an Option under this Plan in replacement of or in substitution for the
option assumed by the Company, or (ii) treating the assumed option as if it had
been granted under this Plan if the terms of such assumed option could be
applied to an Option granted under this Plan. Such assumption shall be
permissible if the holder of the assumed option would have been eligible to be
granted an Option hereunder if the other entity had applied the rules of this
Plan to such grant. The Committee also may grant Options under this Plan in
settlement of or substitution for, outstanding options or obligations to grant
future options in connection with the Company or a Subsidiary acquiring another
entity, an interest in another entity or an additional interest in a Subsidiary
whether by merger, stock purchase, asset purchase or other form of transaction.

SECTION 7
RESTRICTED STOCK AWARDS

         (a)     Authority to Grant Restricted Stock Awards.  The Committee is
hereby authorized to grant awards of Restricted Stock to Participants. The
Committee may determine to grant awards of Restricted Stock as Performance
Awards subject to the requirements of Section 7(h).

                  (i)      Shares of Restricted Stock shall be subject to such
terms, conditions and restrictions as the Committee may approve in the form of
Award agreement or otherwise impose (including, without limitation, any
limitations on the right to vote a Share of Restricted Stock or the right to
receive any dividend or other right or property), which restrictions may lapse
separately or in combination at such time or times, in such installments or
otherwise, as the Committee may deem appropriate.

                  (ii)    The terms, conditions and restrictions of the
Restricted Stock Award shall be determined from time to time by the Committee
without limitation, except as otherwise provided in this Plan; provided,
however, that each grant of a Restricted Stock Award shall require the
Participant to remain a Non-Employee Director or Employee of the Company or any
of its Subsidiaries for at least six (6) months from the Date of Grant.

                  (iii)  Restricted Stock Awards are stock bonus awards that may
be granted either alone or in addition to other Awards granted under this Plan.
The Committee shall determine the nature, length, price and starting and ending
dates of any restriction period (the "Restriction Period") for each Restricted
Stock Award, and shall determine the time and/or Performance Goals to be used in
the determination of a Restricted Stock Award, the target and maximum amount
payable, and the extent to which such Restricted Stock Awards have been earned.
Restricted Stock Awards may vary from Participant to Participant and between
groups of Participants. A Restricted Stock Award performance factor, if any,
shall be based upon the achievement of performance goals by the Company,
Subsidiary, or upon such individual performance factors or upon such other
criteria as the Committee may deem appropriate. Restriction Periods may overlap
and Participants may participate simultaneously with respect to Restricted Stock
Awards that are subject to different Restriction Periods and different time
and/or performance factors and criteria. Restricted Stock Awards shall be
confirmed by, and be subject to the terms of, an Award Agreement. The terms of
such Awards need not be the same with respect to each Participant.


Page 18 of 36



--------------------------------------------------------------------------------



 



                  (iv)    At the beginning of each Restriction Period, the
Committee shall determine for each Restricted Stock Award subject to such
Restriction Period, the number of shares to be awarded to the Participant at the
end of the Restriction Period if and to the extent that the relevant measures of
time and/or performance for such Restricted Stock Award are met. Such number of
shares of Common Stock may be fixed or may vary in accordance with such time
and/or performance or other criteria as may be determined by the Committee.

                  (v)      Absent other terms, conditions and restrictions of
the Restricted Stock Awards being adopted by the Committee, it is contemplated
that annual grants of Restricted Stock Awards shall vest at the rate of twenty
percent (20%) per year on anniversary dates of the Date of Grant, and shall be
fully vested at the end of five (5) years from the Date of Grant, and that
Restricted Stock Awards granted to newly hired Employees shall vest at the rate
of ten percent (10%) per year on anniversary dates of the Date of Grant, and
shall be fully vested at the end of ten (10) years from the Date of Grant. The
Committee may, however, determine to grant Restricted Stock Awards with
different rates of vesting than the rates specified in the preceding sentence.
The Committee may legend the certificates representing the Restricted Stock
Awards to give appropriate notice of the applicable terms, conditions and
restrictions thereof, as well as any applicable restrictions under applicable
Federal or state securities laws, and may deposit such certificates with the
Secretary of the Company pending vesting of the Restricted Stock Awards.

         (b)     Nature of Grant.  Restricted Stock Awards shall be granted to
Participants at no additional cost to Participants; provided, however, that the
value of the Services performed must, in the opinion of the Committee, equal or
exceed the par value of the Restricted Stock Awards to be granted to the
Participant.

         (c)     Form of Restricted Stock Award.  Each Restricted Stock Award
granted under this Plan shall be evidenced by an Award Agreement in such form
(which need not be the same for each Participant) as the Committee shall from
time to time approve, which grant shall comply with and be subject to the terms
and conditions of this Plan.

         (d)     Date of Grant.  The Date of Grant of a Restricted Stock Award
shall be the date on which the Committee makes the determination to grant such
Restricted Stock Award unless otherwise specified by the Committee. The Award
Agreement representing the Restricted Stock Award will be delivered to the
Participant with a copy of this Plan within a reasonable time after the granting
of the Restricted Stock Award.


Page 19 of 36



--------------------------------------------------------------------------------



 



         (e)     Term of Restricted Stock Award.  The term of each Restricted
Stock Award shall be such term as may be determined by the Committee, but such
term shall not exceed ten (10) years.

         (f)     Vesting.  On the date or dates the Restriction Period
terminates, the applicable number of shares of Restricted Stock shall vest in
the Participant and the Company shall deliver a certificate for the number of
Shares that are no longer subject to such restrictions.

         (g)     Notice of Election Under 83(b).  Each Participant making an
election under Section 83(b) of the Code, and the Treasury regulations and
rulings promulgated thereunder, will provide a copy thereof to the Company
within thirty (30) days of the filing of such election with the Internal Revenue
Service.

         (h)     Performance Period.  In the case of any Restricted Stock Awards
to any person who is or may become a Covered Employee during the Performance
Period or before payment of the Award, the Committee may grant Restricted Stock
Awards as Performance Awards that are intended to comply with the requirements
of Section 162(m) of the Code, as determined by the Committee, in the amounts
and pursuant to the terms and conditions that the Committee may determine and
set forth in the Award Agreement, subject to the provisions below:

                  (i)     Performance Period.  Performance Awards will be
awarded in connection with a Performance Period, as determined by the Committee
in its discretion; provided, however, that a Performance Period may be no
shorter than twelve (12) months.

                  (ii)   Eligible Participants.  Prior to the commencement of
each Performance Period beginning before January 1, 2010, the Committee will
determine the Employees who will be eligible to receive a Performance Award with
respect to that Performance Period; provided that the Committee may determine
the eligibility of any Employee, other than a Covered Employee, after the
commencement of the Performance Period. For any Performance Period beginning
after December 31, 2009, the Committee may elect to determine the Covered
Employees who will be eligible to receive a Performance Award with respect to
any such Performance Period that is intended to constitute "performance-based
compensation" for purposes of Section 162(m) of the Code after the commencement
of that Performance Period as long as the Committee's determinations are made in
writing by not later than ninety (90) days after the commencement of that
Performance Period and the outcome is substantially uncertain at the time that
the determinations are made. The Committee shall provide an Award Agreement to
each Participant who receives a grant of a Performance Award under this Plan as
soon as administratively feasible after such Participant receives such Award. An
Award Agreement for a Performance Award shall specify the applicable Performance
Period, and the Performance Goals, specific performance factors and targets
related to the Performance Goals, award criteria, and the targeted amount of his
or her Performance Award, as well as any other applicable terms of the
Performance Award for which he or she is eligible.


Page 20 of 36



--------------------------------------------------------------------------------



 



                  (iii) Performance Goals; Specific Performance Targets; Award
Criteria.  

                            (A)     Prior to the commencement of each
Performance Period beginning before January 1, 2010, the Committee shall fix and
establish in writing (1) the Performance Goals that will apply to that
Performance Period; (2) with respect to Performance Goals, the specific
performance factors and targets related to each Participant and, if achieved,
the targeted amount of his or her Performance Award; and (3) subject to
Subsection (h)(iv) below, the criteria for computing the amount that will be
paid with respect to each level of attained performance. The Committee shall
also set forth the minimum level of performance, based on objective factors and
criteria, that must be attained during the Performance Period before any
Performance Goal is deemed to be attained and any Performance Award will be
earned and become payable, and the percentage of the Performance Award that will
become earned and payable upon attainment of various levels of performance that
equal or exceed the minimum required level. For any Performance Period beginning
after December 31, 2009, the Committee may elect to determine the Performance
Goals and make the other determinations described in the preceding sentences of
this Subsection (h)(iii)(A) with respect to each Performance Award awarded for
that Performance Period after the commencement of that Performance Period as
long as all such required determinations are made by the Committee with respect
to any such Performance Award to a Covered Employee that is intended to
constitute "performance-based compensation" for purposes of Section 162(m) of
the Code by not later than ninety (90) days after the commencement of that
Performance Period, and the outcome is substantially uncertain at the time that
the required determinations are made. The Committee shall prepare and adopt the
Plan Schedule for a particular Performance Period prior to the applicable
deadline for that Performance Period specified in this Subsection (h)(iii)A).

                            (B)     The Committee may, in its discretion, select
Performance Goals and specific performance factors and targets that measure the
performance of the Company or one or more business units, divisions or
Subsidiaries of the Company. The Committee may select Performance Goals and
specific performance targets that are absolute or relative to the performance of
one or more peer companies or an index of peer companies. Performance Awards
awarded to Participants who are not Covered Employees will be based on the
Performance Goals and payment formulas that the Committee, in its discretion,
may establish for these purposes. These Performance Goals and formulas may be
the same as or different than the Performance Goals and formulas that apply to
Covered Employees.

                  (iv)   Adjustments.

                            (A)     In order to assure the incentive features of
this Plan and to avoid distortion in the operation of this Plan, the Committee
may make adjustments in the Performance Goals, specific performance factors and
targets related to those Performance Goals and award criteria established by it
for any Performance Period under this Subsection (h) whether before or after the
end of the Performance Period to the extent it deems appropriate in its sole
discretion, which shall be conclusive and binding upon all parties concerned, to
compensate for or reflect any extraordinary changes which may have occurred
during the Performance Period which significantly affect factors that formed
part of the basis upon which such Performance Goals, specific performance
targets related to those Performance Goals and award criteria were determined.
Such changes may include, without limitation, changes in accounting practices,
tax, regulatory or other laws or regulations, or economic changes not in the
ordinary course of business cycles. The Committee also reserves the right to
adjust Performance Awards to insulate them from the effects of unanticipated,
extraordinary, major business developments, e.g., unusual events such as a
special asset writedown, sale of a division, etc. The determination of financial
performance achieved for any Performance Period may, but need not be, adjusted
by the Committee to reflect such extraordinary, major business developments. Any
such determination shall not be affected by subsequent adjustments or
restatements.


Page 21 of 36



--------------------------------------------------------------------------------



 



                            (B)     In the event of any change in outstanding
shares of the Company by reason of any stock dividend or split,
recapitalization, merger, consolidation, combination or exchange of shares or
other similar corporate change, the Committee shall make such adjustments, if
any, that it deems appropriate in the Performance Goals, specific performance
factors and targets related to those Performance Goals and award criteria
established by it under this Subsection (h) for any Performance Period not then
completed; any and all such adjustments to be conclusive and binding upon all
parties concerned.

                            (C)     Notwithstanding the foregoing provisions of
this Subsection (h)(iv), with respect to a Performance Award to a Covered
Employee that is intended to be "performance-based compensation" for purposes of
Section 162(m) of the Code, the Committee shall not have any discretion granted
by this Subsection (h)(iv), to the extent reserving or exercising such
discretion would cause any such Performance Award not to qualify for the
exemption from the limitation on deductibility imposed by Section 162(m) of the
Code that is set forth in Section 162(m)(4)(C) of the Code.

                  (v)     Payment; Certification.  No Performance Award will
vest or be deemed earned and payable with respect to any Covered Employee or
other Employee subject to the reporting requirements of Section 16(a) of the
Exchange Act until the Committee certifies in writing the level of performance
attained for the Performance Period in relation to the applicable Performance
Goals. For purposes of this Subsection (h)(v), approved minutes of the Committee
meeting in which the certification is made shall be treated as a written
certification. In applying Performance Goals, the Committee may, in its
discretion, exclude unusual or infrequently occurring items (including any event
listed in Section 10 and the cumulative effect of changes in the law,
regulations or accounting rules), and may determine no later than ninety (90)
days after the commencement of any applicable Performance Period to exclude
other items, each determined in accordance with GAAP (to the extent applicable)
and as identified in the financial statements, notes to the financial statements
or discussion and analysis of management.

                  (vi)   Limitation on Grants of Restricted Stock to Covered
Employees.     The total number of Shares for which Restricted Stock may be
awarded and which may be granted as Options to any Covered Employee during any
one (1) year period shall not exceed fifteen percent (15%) of the Plan Maximum
in the aggregate. The limitation set forth in the preceding sentence shall be
applied in a manner which will permit compensation generated under this Plan,
where appropriate, to constitute "performance-based compensation" for purposes
of Section 162(m) of the Code, including counting against such maximum number of
Shares, to the extent required under Section 162(m) of the Code and applicable
interpretive authority thereunder, any Shares of Stock subject to Restricted
Stock or other Awards that are canceled or repriced.


Page 22 of 36



--------------------------------------------------------------------------------



 



                  (vii)   Section 162(m) of the Code.     To the extent that it
is the intent of the Company and the Committee that any Performance Awards be
"performance-based compensation" for purposes of Section 162(m) of the Code,
this Section 7(h) shall be interpreted in a manner that satisfies the applicable
requirements of Section 162(m)(4)(C) of the Code and related regulations and
this Plan shall be operated so that the Company may take a full tax deduction
for such Performance Awards. If any provision of this Plan or any Performance
Award would otherwise frustrate or conflict with this intent, that provision
shall be interpreted and deemed amended so as to avoid this conflict and such
terms or provisions shall be deemed inoperative to the extent necessary to avoid
the conflict with the requirements of Section 162(m) of the Code without
invalidating the remaining provisions hereof. With respect to any intended
compliance with Section 162(m) of the Code, if this Plan does not contain any
provision required to be included herein under Section 162(m) of the Code, such
provisions shall be deemed to be incorporated herein with the same force and
effect as if such provision had been set out at length herein.

SECTION 8
PERFORMANCE UNIT AWARDS

         (a)     Grant of Performance Unit Awards.  The Committee may grant
Performance Unit Awards under this Plan payable in the form of Shares, cash or a
combination of Shares and cash to the eligible Employees determined under
Section 4(a). The Committee shall determine the provisions, terms and conditions
of each Performance Unit Award, which need not be identical, including, but not
limited to, the applicable Performance Period, and the Performance Goals,
specific performance factors and targets related to the Performance Goals, award
criteria, and the targeted amount of his or her Performance Unit Award, as well
as any other applicable terms of the Performance Unit Award for which he or she
is eligible, the Date of Grant, the vesting, and the forfeiture provisions, that
are not inconsistent with this Plan subject to the provisions of this Section 8.

         (b)     Form of Performance Unit Award.  Each Performance Unit Award
granted under this Plan shall be evidenced by a written Award Agreement in such
form (which need not be the same for each Participant) as the Committee shall
from time to time approve, specifying the other terms and conditions of the
Performance Unit Award which are not inconsistent with this Plan, and any
provisions that may be necessary to assure that any Performance Unit Award will
comply with Section 409A of the Code.

         (c)     Grants Criteria.  In determining the amount and value of each
Performance Unit Award to be granted, the Committee may take into account the
responsibility level, performance, potential, other Performance Unit Awards, and
such other considerations with respect to a Participant as it deems appropriate.

         (d)     Date of Grant.  The Date of Grant of a Performance Unit Award
shall be the date on which the Committee makes the determination to grant such
Performance Unit Award unless otherwise specified by the Committee. The Award
Agreement representing the Performance Unit Award will be delivered to the
Participant within a reasonable time after the granting of the Performance Unit
Award.


Page 23 of 36



--------------------------------------------------------------------------------



 



         (e)     Performance Period.  Performance Unit Awards shall be awarded
in connection with a Performance Period, as determined by the Committee in its
discretion; provided, however, that a Performance Period may be no shorter than
twelve (12) months.

         (f)     Performance Goals; Specific Performance Targets; Award
Criteria.

                  (i)      The Committee shall fix and establish in writing (A)
the Performance Goals that will apply to that Performance Period; (B) with
respect to Performance Goals, the specific performance factors and targets
related to each Participant and, if achieved, the targeted amount of his or her
Performance Unit Award; and (C) subject to Subsection (g)(i) below, the criteria
for computing the amount that will be paid with respect to each level of
attained performance. The Committee shall also set forth the minimum level of
performance, based on objective factors and criteria, that must be attained
during the Performance Period before any Performance Goal is deemed to be
attained and any Performance Unit Award will be earned and become payable, and
the percentage of the Performance Unit Award that will become earned and payable
upon attainment of various levels of performance that equal or exceed the
minimum required level. The Committee shall prepare and adopt the Plan Schedule
for a particular Performance Period.

                  (ii)    The Committee may, in its discretion, select
Performance Goals and specific performance factors and targets that measure the
performance of the Company or one or more business units, divisions or
Subsidiaries of the Company. The Committee may select Performance Goals and
specific performance targets that are absolute or relative to the performance of
one or more peer companies or an index of peer companies. Performance Unit
Awards awarded to Participants will be based on the Performance Goals and
payment formulas that the Committee, in its discretion, may establish for these
purposes.

         (f)     Adjustments.

                  (i)      In order to assure the incentive features of this
Plan and to avoid distortion in the operation of this Plan, the Committee may
make adjustments in the Performance Goals, specific performance factors and
targets related to those Performance Goals and award criteria established by it
for any Performance Period under this Section 8 whether before or after the end
of the Performance Period to the extent it deems appropriate in its sole
discretion, which shall be conclusive and binding upon all parties concerned, to
compensate for or reflect any extraordinary changes which may have occurred
during the Performance Period which significantly affect factors that formed
part of the basis upon which such Performance Goals, specific performance
targets related to those Performance Goals and award criteria were determined.
Such changes may include, without limitation, changes in accounting practices,
tax, regulatory or other laws or regulations, or economic changes not in the
ordinary course of business cycles. The Committee also reserves the right to
adjust Performance Unit Awards to insulate them from the effects of
unanticipated, extraordinary, major business developments, e.g., unusual events
such as a special asset writedown, sale of a division, etc. The determination of
financial performance achieved for any Performance Period may, but need not be,
adjusted by the Committee to reflect such extraordinary, major business
developments. Any such determination shall not be affected by subsequent
adjustments or restatements. The Committee also reserves the right to increase
or decrease by up to twenty percent (20%) the amount of the Performance Unit
Award determined by the Committee pursuant to Section 8(h) to be payable for the
Performance Period to any Participant. The determination of the amount of the
increase or decrease, if any, in the amount of any such Participant's
Performance Unit Award for the Performance Period shall be determined by the
Committee in connection with its determinations under Section 8(h) for the
Performance Period.


Page 24 of 36



--------------------------------------------------------------------------------



 



                  (ii)    In the event of any change in outstanding shares of
the Company by reason of any stock dividend or split, recapitalization, merger,
consolidation, combination or exchange of shares or other similar corporate
change, the Committee shall make such adjustments, if any, that it deems
appropriate in the Performance Goals, specific performance factors and targets
related to those Performance Goals and award criteria established by it under
this Section 8 for any Performance Period not then completed; any and all such
adjustments to be conclusive and binding upon all parties concerned.

         (h)     Payment; Certification.  As soon as administratively feasible
after the end of each Performance Period, the Committee shall determine whether
the Performance Goals applicable to Performance Unit Awards for such Performance
Period were satisfied and, if such Performance Goals were satisfied in whole or
in part, the amount payable for each Participant granted a Performance Unit
Award. Unless otherwise specified by the terms of this Plan, no Performance Unit
Award will vest or be deemed earned and payable with respect to any Employee
until the Committee certifies in writing the level of performance attained for
the Performance Period in relation to the applicable Performance Goals. For
purposes of this Subsection (h), approved minutes of the Committee meeting in
which the certification is made shall be treated as a written certification. In
applying Performance Goals, the Committee may, in its discretion, exclude
unusual or infrequently occurring items (including any event listed in Section
10 and the cumulative effect of changes in the law, regulations or accounting
rules), and may determine no later than ninety (90) days after the commencement
of any applicable Performance Period to exclude other items, each determined in
accordance with GAAP (to the extent applicable) and as identified in the
financial statements, notes to the financial statements or discussion and
analysis of management.

         (i)     Disqualification of Award.  This Plan is intended to align
Employee and stockholder interests. Occasionally unusual circumstances may arise
that are not anticipated by this Plan. Should a situation occur where a
Participant is deemed to have (A) breached the Company's Code of Business
Conduct (Ethics) Policy, (B) materially breached any other policy of the
Company, or (C) experienced a significant incident involving a fatal or serious
injury to an Employee under the supervision of the Participant or significant
damage to the property of the Company and its Subsidiaries or the environment
which is caused by the actions or inactions of the Participant or one or more
Employees under his or her supervision, the Committee, in its sole discretion,
may disqualify the Participant from earning or receiving payment of any
Performance Unit Award for a given Performance Period in whole or in part.
Participation in future Performance Periods may be considered independent of
this decision.


Page 25 of 36



--------------------------------------------------------------------------------



 



SECTION 9
ISSUANCE OF SHARES; PAYMENT; TAX WITHHOLDING; FOREIGN AWARDEES

         (a)     Issuance of Shares.  As a condition to the transfer of any
Shares issued under this Plan, the Company may require an opinion of counsel,
satisfactory to the Company, to the effect that such transfer will not be in
violation of the Securities Act of 1933, as amended, or any other applicable
securities laws, rules or regulations, or that such transfer has been registered
under Federal and all applicable state securities laws and, effective May 31,
2006, other non-United States registration laws, rules and regulations the
Committee deems applicable and for which, in the opinion of legal counsel for
the Company, there is no exemption from the registration requirements of such
laws, rules or regulations available for the issuance and sale of such Shares.
The Company may refrain from delivering or transferring Shares issued under this
Plan until the Committee has determined that the Participant has tendered to the
Company any and all applicable Employee Taxes owed by the Participant as the
result of the receipt of an Award, the vesting of an Award, the exercise of an
Option or the disposition of any Shares issued under this Plan, in the event
that the Company reasonably determines that it might have a legal liability to
satisfy such taxes and/or, effective May 31, 2006, any amounts owed to the
Company under the Company's Tax Equalization or Hypothetical Tax policies or
specific agreements relating thereto. The Company shall not be liable to any
person or entity for damages due to any delay in the delivery or issuance of any
stock certificate evidencing any Shares for any reason whatsoever.

         (b)     Eligibility for Payment for a Performance Unit Award.   Except
as provided in Sections 14(a)(iii), (b), (c) and (d), upon the Committee's
written certification in accordance with Section 8(h) that a payment for a
Performance Unit Award with respect to a Performance Period is due under this
Plan, each Participant who has been granted a Performance Unit Award with
respect to such Performance Period and who has remained continuously employed by
the Company or a Subsidiary until the last day of such Performance Period shall
be entitled to the payment amount applicable to such Participant's Performance
Unit Award certified by the Committee for such Performance Period. Payments
under this Plan with respect to any such Performance Unit Award shall be made by
issuance of Shares with an aggregate Fair Market Value (determined as of the
date of issuance) equal to the aggregate amount payable, or in cash in one lump
sum payment, or by a combination of Shares and cash. It is intended that
payments (including the issuance of Shares) under this Plan shall be made as
soon as administratively feasible after the end of the Performance Period
following written certification by the Committee under Section 8(h) that payment
of Performance Unit Awards are due and no later than the December 31st of the
year following the year in which that Performance Period ends in order to ensure
that this Plan complies with the specified time of payment requirement of
Section 409A(a)(2)(A)(iv) of the Code and Treas. Reg. §§1.409A-3(a)(4) and (b).

         (c)     Tax Withholding.  Awards under this Plan shall be subject to
tax withholding required by law. Each Participant shall, no later than the date
as of which the value of any Award or any Shares or other amounts received
thereunder first becomes includable in the gross income of such Participant for
Employee Taxes, pay to the Company or its designee, or make arrangements
satisfactory to the Committee regarding payment of, any and all such taxes of
any kind required to be withheld with respect to such income and, effective May
31, 2006, any amounts owed to the Company under the Company's Tax Equalization
or Hypothetical Tax policies or specific agreements relating thereto. The
Company or its designee and its Subsidiaries shall, to the extent permitted by
law, have the right to deduct any such taxes from any payment of any kind
otherwise due to the Participant and to require any payments necessary in order
to enable it to satisfy its withholding obligations. Subject to approval by the
Committee, a Participant may elect to have such tax withholding obligation
satisfied, in whole or in part, by (i) authorizing the Company or its designee
to withhold from Shares to be issued pursuant to any Award, a number of Shares
with an aggregate Fair Market Value (as of the date the withholding is effected)
that would satisfy the withholding amount due, or (ii) transferring to the
Company or its designee Qualifying Shares owned by the Participant with an
aggregate Fair Market Value (as of the date the withholding is effected) that
would satisfy the withholding amount due.


Page 26 of 36



--------------------------------------------------------------------------------



 



         (d)     Foreign Awardees.  Without amending this Plan, the Committee
may grant Awards after May 30, 2006 to eligible persons who are foreign
nationals on such terms and conditions different from those specified in this
Plan as may, in the judgment of the Committee, be necessary or desirable to
foster and promote achievement of the purposes of this Plan and, in furtherance
of such purposes, the Committee may make such modifications, amendments,
procedures, subplans and the like as may be necessary or advisable to comply
with the provisions of laws and regulations in other countries or jurisdictions
in which the Company or its Subsidiaries operate.

SECTION 10
CAPITALIZATION ADJUSTMENTS; MERGER; CHANGE IN CONTROL

         (a)     Adjustments Upon Changes in Capitalization.  Subject to any
required action by the stockholders of the Company, the number of Shares covered
by each outstanding Award (as well as the Exercise Price covered by any
outstanding Option), the aggregate number of Shares that have been authorized
for issuance under this Plan and the aggregate number of Shares that may be
issued in connection with grants of Restricted Stock Awards under this Plan
shall be proportionately adjusted for any increase or decrease in the number of
issued Shares resulting from a stock split, payment of a stock dividend with
respect to the Stock or any other increase or decrease in the number of issued
Shares effected without receipt of consideration by the Company. Such adjustment
shall be made by the Committee in its sole discretion, which adjustment shall be
final, binding and conclusive. Except as expressly provided herein, no issuance
by the Company of shares of stock of any class shall affect, and no adjustment
by reason thereof shall be made with respect to, the number or price of Shares
subject to an Option.

         (b)     Dissolution, Liquidation, Sale of Assets or Merger.  In the
event of the dissolution or liquidation of the Company, other than pursuant to a
Reorganization (hereinafter defined), any Award granted under this Plan shall
terminate as of a date to be fixed by the Committee, provided that not less than
thirty (30) days' written notice of the date so fixed shall be given to each
Participant and each such Participant shall have the right during such period to
acquire Shares under Awards or to exercise his or her Options as to all or any
part of the Shares covered thereby, including Shares as to which such Awards
would not otherwise be vested by reason of an insufficient lapse of time.


Page 27 of 36



--------------------------------------------------------------------------------



 



        In the event of a Reorganization in which the Company is not the
surviving or acquiring company, or in which the Company is or becomes a
wholly-owned subsidiary of another company after the effective date of the
Reorganization, then

                  (i)      if there is no plan or agreement respecting the
Reorganization ("Reorganization Agreement") or if the Reorganization Agreement
does not specifically provide for the change, conversion or exchange of the
Shares under outstanding Awards for securities of another corporation, then the
Committee shall take such action, and the Awards shall terminate, as provided
above; or

                  (ii)    if there is a Reorganization Agreement and if the
Reorganization Agreement specifically provides for the change, conversion or
exchange of the Shares under outstanding Awards or unexercised Options for
securities of another corporation, then the Committee shall adjust the Shares
under such outstanding unexercised Options (and shall adjust the shares which
are then available to be optioned, if the Reorganization Agreement makes
specific provisions therefor) in a manner not inconsistent with the provisions
of the Reorganization Agreement for the adjustment, change, conversion or
exchange of such Awards and such Options.

        The term "Reorganization" as used in this Section 10(b) shall mean any
statutory merger, statutory consolidations, sale of all of the assets of the
Company, or sale, pursuant to any agreement with the Company, of securities of
the Company pursuant to which the Company is or becomes a wholly-owned
subsidiary of another company after the effective date of the Reorganization.

        Except as provided above in this Section 10(b) and except as otherwise
provided by the Committee in its sole discretion, any Awards shall terminate
immediately prior to the consummation of such proposed action.

         (c)     Effect of Termination of Employment for Certain Reasons
Following a Change in Control.  If the employment of a Participant is terminated
without Cause (as defined in Section 11(e)) or if the Participant resigns from
his or her employment for "good reason" within the two-year period following a
Change in Control of the Company, (i) each of the Participant's Options that are
not otherwise fully vested and exercisable shall become fully vested and
exercisable, notwithstanding Section 6(d), and the Participant shall have the
right to exercise those Options as provided in Section 14(a)(i), or for such
other period of time as may be determined by the Committee, (ii) all Shares of
Restricted Stock held by such Participant that are still subject to restrictions
shall have the remaining restrictions automatically waived and the Participant
shall be fully vested in those Shares, and (iii) all Performance Unit Awards
held by such Participant shall be interpreted as if the specific targets related
to the Performance Goals established by the Committee for that Participant for
that Performance Period have been achieved to a level of performance, as of the
date his or her Services terminates, that would cause all (100%) of the
Participant's targeted amount under the Performance Unit Award to become
payable. Except as provided in the next sentence, the amount determined pursuant
to clause (iii) of the preceding sentence of this Subsection (c) shall be paid
within sixty (60) days of the date the Participant's Services terminates. If,
however, the Participant is a Specified Employee on the date his or her Services
terminates, payment of the amount under this Subsection (c) shall not be made
until the date which is six (6) months after the date his or her Services
terminates.


Page 28 of 36



--------------------------------------------------------------------------------



 



        For purposes of this Section 10(c), a Participant may regard his or her
employment as being constructively terminated and may, therefore, resign within
thirty (30) days of his or her discovery of the occurrence of one or more of the
following events, any of which will constitute "good reason" for such
resignation if they occur within the two-year period following a Change in
Control of the Company:

                  (i)      without the Participant's express written consent,
the assignment of the Participant to any position which is not at least
equivalent to the Participant's duties, responsibilities and status within the
Company and its Subsidiaries immediately prior to the Change in Control;

                  (ii)    a reduction of the Participant's base salary or of any
bonus compensation formula applicable to him or her immediately prior to the
Change in Control;

                  (iii)  a failure to maintain any of the employee benefits to
which Participant is entitled at a level substantially equal to or greater than
the value to him or her and his or her dependents of those employee benefits in
effect immediately prior to the Change in Control through the continuation of
the same or substantially similar plans, programs, policies; or the taking of
any action that would materially effect the Participant's participation in or
reduce the Participant's benefits under any such plans, programs or policies, or
deprive the Participant or his or her dependents of any material fringe benefits
enjoyed by the Participant immediately prior to the Change in Control;

                  (iv)    the failure to permit the Participant to take
substantially the same number of paid vacation days and leave to which the
Participant is entitled immediately prior to the Change in Control; or

                  (v)      effective April 1, 2008, requiring the Participant
who is based in the present office of the Company in Dallas, Texas on the date a
Change in Control of the Company occurs to be based anywhere other than within a
fifty (50) mile radius of the present office of the Company in Dallas, Texas,
except for required travel on business to an extent substantially consistent
with the Participant's business travel obligations immediately prior to the
Change in Control.

        In the event of the occurrence of any of the above listed events and in
the event the Participant wishes to resign from his or her employment on the
basis of occurrence of such event, the Participant shall give notice of his or
her proposed resignation, and the successor corporation shall have a period of
thirty (30) days following its receipt of such notice to remedy the breach or
occurrence giving rise to such proposed resignation. In the event the successor
corporation fails to so remedy said breach or occurrence by expiration of said
thirty (30)-day period, the Participant shall be deemed to have resigned from
his or her employment for good reason pursuant to this Section 10(c) and shall
be treated as if his or her employment has been terminated without Cause and he
or she shall be entitled to the treatment of his or her Awards and Options
described in this Section 10(c).


Page 29 of 36



--------------------------------------------------------------------------------



 



         (d)     Acquisitions and Other Transactions.  The Committee may, from
time to time, approve the assumption of outstanding awards granted by another
entity, whether in connection with an acquisition of such other entity or
otherwise, by either (i) granting an Award under this Plan in replacement of or
in substitution for the awards assumed by the Company, or (ii) treating the
assumed award as if it had been granted under this Plan if the terms of such
assumed award could be applied to an Award granted under this Plan. Such
assumption shall be permissible if the holder of the assumed award would have
been eligible to be granted an Award hereunder if the other entity had applied
the rules of this Plan to such grant.

SECTION 11
RETURN OF PROCEEDS

         (a)     Requirements.  The Committee, in its discretion, may include as
a term of any Participant's Stock Option Agreement or any Award Agreement,
provisions requiring that:

                  (i)      if the Participant who is an Employee engages in an
activity that competes with the business of the Company or any of its
Subsidiaries within one (1) year after (A) such Participant voluntarily resigned
or retired from his or her position as an Employee or Non-Employee Director, or
(B) his or her status as an Employee or Non-Employee Director was terminated by
the Company for Cause (as defined in Section 11(e) below) (either event
constituting a "Termination"); and

                  (ii)    (i) if (A) the Participant had exercised Options, (B)
shares subject to Restricted Stock Awards held by the Participant had vested, or
(C) the Participant had Performance Unit Awards that had vested and become
payable, within one (1) year of the date of Termination:

then the Participant shall be required to remit to the Company, within five (5)
business days of receipt of written demand therefor, the amounts set forth in
Subsection 11(b), 11(c), or 11(d), as appropriate.

         (b)     Proceeds of Stock Options.  If the Participant exercised
Options within one (1) year of the date of Termination, and if the Committee, in
its sole discretion, has so provided in the Participant's Stock Option Agreement
or Stock Option Agreements evidencing such Options, the Participant shall remit
to the Company or its designee an amount in good funds equal to the excess of
(i) the Fair Market Value per share of Common Stock on the date of exercise of
such Option(s) multiplied by the number of shares with respect to which the
Options were exercised over (ii) the aggregate option Exercise Price for such
shares of Common Stock.

         (c)     Vested Shares of Restricted Stock Awards and the Proceeds
Therefrom.  if the Participant who is an Employee engages in an activity that
competes with the business of the Company or any of its Subsidiaries within one
(1) year after (A) such Participant voluntarily resigned or retired from his or
her position as an Employee or Non-Employee Director, or (B) his or her status
as an Employee or Non-Employee Director was terminated by the Company for Cause
(as defined in Section 11(e) below) (either event constituting a "Termination");
and


Page 30 of 36



--------------------------------------------------------------------------------



 



         (d)     Vested Performance Unit Awards and the Proceeds Therefrom.   If
Restricted Stock Award grants held by the Participant vested within one (1) year
of the date of Termination, and if the Committee, in its sole discretion, has so
provided in the Award Agreements evidencing such Awards, the Participant shall
remit to the Company or its designee an amount in good funds equal to the Fair
Market Value of such Shares computed as of the date of vesting of such shares.

         (e)     Definition of Cause.  For purposes of this Section 11, Section
10(c) and Section 14, "Cause" is defined as and limited to (i) gross misconduct
or gross neglect by the Participant in the discharge of his or her duties as an
Employee or Non-Employee Director, (ii) the breach by the Participant of any
policy or written agreement with the Company or any of its Subsidiaries,
including, without limitation, the Company's Code of Business Conduct (Ethics)
Policy and any employment or non-disclosure agreement, (iii) proven dishonesty
in the performance of the Participant's duties, (iv) the Participant's
conviction or a plea of guilty or nolo contendere to a felony or crime of moral
turpitude, or (v) the Participant's alcohol or drug abuse; provided, however,
the Participant shall not be deemed to have been dismissed for cause unless and
until there shall have been delivered to the Participant a copy of a resolution
duly adopted by the Board or the Committee at a meeting duly called and held for
the purpose (after reasonable notice to the Participant and an opportunity for
the Participant, together with his or her counsel, to be heard before the Board
or Committee), finding that in the good-faith, reasonable opinion of the Board
or Committee, the Participant was guilty of the conduct set forth in this
sentence and specifying the particulars in detail.

SECTION 12
NO EMPLOYMENT RIGHTS

         No provisions of this Plan under any Award Agreement shall be construed
to give any Participant any right to remain an Employee of, or provide Services
to, the Company or any of its Subsidiaries or to affect the right of the Company
to terminate any Employee's Services at any time, with or without cause.

SECTION 13
TERM OF PLAN; EFFECT OF AMENDMENT OR TERMINATION

         (a)     Term of Plan.  This Plan shall continue in effect for a term of
ten (10) years ending December 31, 2014 unless sooner terminated under this
Section 13.

         (b)     Amendment and Termination.  The Committee in its sole
discretion may terminate this Plan at any time and may amend this Plan at any
time in such respects as the Committee may deem advisable; provided, that (i)
(A) any change in the aggregate number of Shares that may be issued under this
Plan, other than in connection with an adjustment under Section 10 of this Plan,
or change in the Employees eligible to receive Awards under this Plan, and (B)
any other amendment that is or would be a "material revision" to this Plan under
the then-applicable rules or requirements of the New York Stock Exchange, shall
require the approval of the stockholders of the Company in the manner provided
by the Company's bylaws, as amended, and (ii) no amendment, suspension or
termination of this Plan shall materially adversely affect the rights of a
Participant with respect to compensation previously earned and not yet paid.


Page 31 of 36



--------------------------------------------------------------------------------



 



         (c)     Effect of Termination.  In the event this Plan terminates or is
terminated, no Shares shall be issued under this Plan, except upon exercise of
an Option or vesting of Restricted Stock Award or Performance Award granted
prior to such termination. The termination of this Plan, or any amendment
thereof, shall not affect any Shares previously issued to a Participant or any
Awards previously granted under this Plan.

SECTION 14
GENERAL PROVISIONS

         (a)     Termination of Status as a Director or Employee.  Except as
provided in Sections 14(b), 14(c) and 14(d) below:

                  (i)      Effect of Termination on Optionee.  A Participant
holding an Option who ceases to be a Non-Employee Director or Employee of the
Company and its Subsidiaries may, but only until the earlier of (A) the date the
Option held by the Participant expires, or (B) ninety (90) days after the date
such Participant ceases to be a Non-Employee Director or Employee (or in each
case, such shorter period as may be provided in the Stock Option Agreement),
exercise the Option to the extent that the Participant was entitled to exercise
it on such date, unless the Committee further extends such period in its sole
discretion. To the extent that the Participant is not entitled to exercise an
Option on the date his or her Services cease, or if the Participant does not
exercise it within the time specified herein, such Option shall terminate. The
Committee shall have the authority to determine the date a Participant ceases to
be a Non-Employee Director or Employee.

                  (ii)    Effect of Termination of Employment on Restricted
Stock Award Holders.  In the event an Employee ceases to perform Services for
the Company and its Subsidiaries for any reason other than those set forth in
Sections 10(c), 14(b), 14(c) or 14(d) during the Restriction Period, then any
Shares of Restricted Stock held by such Participant that are still subject to
restrictions on the date such Participant ceases to be an Employee of the
Company and its Subsidiaries shall be forfeited automatically and returned to
the Company.

                  (iii)  Effect of Termination of Employment on Performance Unit
Awards.  Except as provided in Section 10(c), if a Participant resigns before
his or her Normal Retirement Age or is terminated involuntarily with or without
Cause, and such employment termination occurs before the Participant's
Performance Unit Award, if any, has been certified pursuant to Section 8(h),
then such Participant shall forfeit that unpaid Performance Unit Award and shall
not be entitled to receive any payment under this Plan with respect to his or
her Performance Unit Award for such Performance Period.


Page 32 of 36



--------------------------------------------------------------------------------



 



                  (iv)    Effect of Termination of Directorship on Restricted
Stock Award Holders.  In the event a Non-Employee Director ceases to perform
Services for the Company for any reason other than (A) those set forth in
Sections 14(c) or 14(d), (B) retirement with the consent of the Board, or (C)
involuntarily termination without "Cause," as defined in Section 11(e), during
the Restriction Period, then any Shares of Restricted Stock held by such
Non-Employee Director that are still subject to restrictions on the date such
Non-Employee Director ceases to be a Non-Employee Director shall be forfeited
automatically and returned to the Company.

         (b)     Retirement on or after Normal Retirement Age.  In the event a
Participant ceases to perform Services for the Company and its Subsidiaries as a
result of such Participant's retirement on or after his or her Normal Retirement
Age, (i) each of his or her Options shall become fully vested and exercisable,
notwithstanding Section 6(d), and shall remain exercisable for the entire Option
term, and (ii) all of the restrictions remaining on all of the remaining Shares
of each Restricted Stock Award shall be automatically waived and the Participant
shall be fully vested in those Shares. If a Participant was granted a
Performance Unit Award for a Performance Period and his or her Services with the
Company and its Subsidiaries terminates during the Performance Period by reason
of Retirement, the Performance Unit Award shall be interpreted as if the
specific targets related to the Performance Goals established by the Committee
for that Participant for that Performance Period have been achieved to a level
of performance, as of the date his or her Services terminates, that would cause
all (100%) of the Participant's targeted amount under the Performance Unit Award
to become payable. Except as provided in the next sentence, the amount
determined pursuant to the preceding sentence of this Subsection (b) shall be
paid within sixty (60) days of the date the Participant's Services terminates.
If, however, the Participant is a Specified Employee on the date of his or her
Retirement, payment of the amount under this Subsection (b) shall not be made
until the date which is six (6) months after the date of his or her Retirement.

         (c)     Permanent and Total Disability.  In the event a Participant is
unable to continue to perform Services for the Company and its Subsidiaries as a
result of such Participant's Permanent and Total Disability (and, for ISOs, at
the time such Permanent and Total Disability begins, the Participant was an
Employee and had been an Employee since the Date of Grant), such Participant may
exercise an Option in whole or in part to the extent that the Participant was
entitled to exercise it on the date his or her Services cease, but only until
the earlier of the date (i) the Option held by the Participant expires, or (ii)
twelve (12) months from the date of termination of his or her Services due to
such Permanent and Total Disability. To the extent the Participant is not
entitled to exercise an Option on the date his or her Services cease, or if the
Participant does not exercise it within the time specified herein, such Option
shall terminate. Unless otherwise provided in the applicable Restricted Stock
Award Agreement, if a Participant's employment is terminated during a
Restriction Period because of Permanent and Total Disability, the Committee may
provide for an earlier payment in settlement of such Award in such amount and
under such terms and conditions as the Committee deems appropriate. If a
Participant was granted a Performance Unit Award for a Performance Period and
his or her Services with the Company and its Subsidiaries terminates during the
Performance Period by reason of Permanent and Total Disability, the Performance
Unit Award shall be interpreted as if the specific targets related to the
Performance Goals established by the Committee for that Participant for that
Performance Period have been achieved to a level of performance, as of the date
his or her Services terminates, that would cause all (100%) of the Participant's
targeted amount under the Performance Unit Award to become payable. The amount
determined pursuant to the preceding sentence of this Subsection (c) shall be
paid within sixty (60) days of the date the Participant's Services terminates.


Page 33 of 36



--------------------------------------------------------------------------------



 



         (d)     Death of a Participant.  In the event a Participant's death
occurs during the term of an Option held by such Participant and, on the date of
death, the Participant was a Non-Employee Director or Employee (and, for ISOs,
at the time of death, the Participant was an Employee and had been an Employee
since the Date of Grant), the Option may be exercised in whole or in part to the
extent that the Participant was entitled to exercise it on such date, but only
until the earlier of the date (i) the Option held by the Participant expires, or
(ii) twelve (12) months from the date of the Participant's death, effective May
31, 2006, by the individual designated by the Participant pursuant to Section
14(g) as his or her beneficiary, or by the executor or administrator of the
Participant's estate if the default provisions of Section 14(g) become
applicable. To the extent the Option is not entitled to be exercised on the date
of the Participant's death, or if the Option is not exercised within the time
specified herein, such Option shall terminate. Unless otherwise provided in the
applicable Restricted Stock Award Agreement, if a Participant's employment is
terminated during a Restriction Period because of death, the Committee may
provide for an earlier payment in settlement of such Award in such amount and
under such terms and conditions as the Committee deems appropriate, effective
May 31, 2006, and such payment shall be made to the individual designated by the
Participant pursuant to Section 14(g) as his or her beneficiary, or to the
executor or administrator of the Participant's estate if the default provisions
of Section 14(g) become applicable. If a Participant was granted a Performance
Unit Award for a Performance Period and his or her Services with the Company and
its Subsidiaries terminates during the Performance Period by reason of death,
the Performance Unit Award shall be interpreted as if the specific targets
related to the Performance Goals established by the Committee for that
Participant for that Performance Period have been achieved to a level of
performance, as of the date his or her Services terminates, that would cause all
(100%) of the Participant's targeted amount under the Performance Unit Award to
become payable. The amount determined pursuant to the preceding sentence of this
Subsection (d) shall be paid within sixty (60) days of the date of the
Participant's death to the individual designated by the Participant pursuant to
Section 14(g) as his or her beneficiary, or to the executor or administrator of
the Participant's estate if the default provisions of Section 14(g) become
applicable.

         (e)     Effect of Company Blackout Periods.  The Company has
established the ENSCO Securities Trading Policy and Procedure (the "Policy")
relative to disclosure and trading on inside information as described in the
Policy. Under the Policy, directors, officers and managers (as defined in the
Policy) of the Company are prohibited from trading Company securities during
certain "blackout periods" as described in the Policy. In respect to any
Participant subject to the Policy, if (i) the date on which an Option term will
expire, or (ii) the date on which any Restriction Period will lapse and as a
result of which Shares of Restricted Stock will become vested, whether because
of the passage of time or the achievement of performance goals and factors,
falls within a blackout period imposed by the Policy, the applicable date
described in clause (i) or (ii) of this sentence shall automatically be extended
by this Section 14(e) to the second United States business day immediately
following the last day of the applicable blackout period. The Committee shall
interpret and apply the extension automatically provided by the preceding
sentence to ensure that in no event shall the term of any Option expire or any
Restriction Period lapse during an imposed blackout period.


Page 34 of 36



--------------------------------------------------------------------------------



 



         (f)     Non-Transferability of Awards.  No Award granted under this
Plan may be sold, pledged, assigned, hypothecated, transferred or disposed of in
any manner other than (i) effective May 31, 2006, by a then-effective
beneficiary designation or the default provisions of Section 14(g) in the event
of a Participant's death, or (ii) in the case of any holder after the
Participant's death, only by will or by the laws of descent and distribution. No
Award granted under this Plan is assignable by operation of law or subject to
execution, attachment or similar process. Any Award granted under this Plan can
only vest or be exercised, or become payable, by such Participant during the
Participant's lifetime. Any attempted sale, pledge, assignment, hypothecation or
other transfer of the Award contrary to the provisions hereof and the levy of
any execution, attachment or similar process upon the Award shall be null and
void and without force or effect. No transfer of the Award pursuant to the
default provisions of Section 14(g) shall be effective to bind the Company
unless the Company shall have been furnished such evidence as the Committee may
deem necessary to establish the validity of the transfer and the acceptance by
the transferee or transferees of the terms and conditions of the Award. The
terms of any Award transferred after May 30, 2006 pursuant to a then-effective
beneficiary designation or, if applicable, the default provisions of Section
14(g), shall be binding upon the executors, administrators, heirs and successors
of the Participant.

         (g)     Designation of Beneficiary.  Effective May 31, 2006, a
Participant shall be required by the terms and conditions acceptance agreement
applicable to any Award to designate a primary and contingent beneficiary who
shall in the event of the Participant's death (i) succeed to the Participant's
right to exercise his or her Options under the terms and during the period
specified in Section 14(d), (ii) become entitled to any settlement of the
Participant's Restricted Stock Award under Section 14(d), and (iii) succeed to
the Participant's right to any payment of the Participant's Performance Unit
Award under Section 14(d). The designation of beneficiary will control the
exercise rights, if any, with respect to all outstanding Options the Participant
holds on the date of his or her death and the entitlement to settlement, if any,
under all outstanding Restricted Stock Awards and Performance Unit Awards the
Participant holds on the date of his or her death, as well as under all other
awards held by the Participant on the date of his or her death that were granted
under the ENSCO International Incorporated 1998 Incentive Plan, the ENSCO
International Incorporated 1996 Non-Employee Directors Stock Option Plan, and
the ENSCO International Incorporated 2000 Stock Option Plan. If the primary
beneficiary and contingent beneficiary, if any, designated by the Participant in
his or her then-effective beneficiary designation predecease the Participant,
the executor or the administrator of the Participant's estate shall succeed to
the Participant's rights described in this Section 14(g). A Participant may only
have one applicable beneficiary designation on file with the Company with regard
to Options, Restricted Stock Awards and Performance Unit Awards. A Participant
may revoke any designation of beneficiary on file with the Director-Compensation
& Benefits of the Company by filing a new designation of beneficiary with the
Director-Compensation & Benefits. The most recent designation of beneficiary
filed by a Participant with the Director-Compensation & Benefits will supersede
any previously filed designation of beneficiary.


Page 35 of 36



--------------------------------------------------------------------------------



 



SECTION 15
FUNDING AND STATUS OF PROGRAM

         This Plan is a payroll practice of the Company and not an employee
benefit plan within the meaning of Section 3(3) of ERISA. This Plan is not
funded in the sense of a "funded plan" under ERISA, or Internal Revenue Service
or other government regulations, which prescribe certain Participant rights and
fiduciary obligations. Funding for this Plan will be equivalent to the sum of
individual Performance Unit Awards. Funding is for accounting purposes only and
does not confer any rights to Participants to any portion of such funds or any
other Company assets except under this Plan rules and Performance Unit Award
guidelines. To the extent that a Participant acquires a right to receive payment
from the Company under this Plan, such right shall be no greater than the rights
of any unsecured creditor of the Company.

SECTION 16
GOVERNING LAW

         THIS PLAN AND ANY AND ALL AWARD AGREEMENTS EXECUTED IN CONNECTION WITH
THIS PLAN SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF TEXAS, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.

        IN WITNESS WHEREOF, the Company, acting by and through its duly
authorized officers, has caused this Revised and Restated 2005 Long Term
Incentive Plan to be executed on the date first above written.
 

  ENSCO INTERNATIONAL INCORPORATED



/s/  Cary A. Moomjian, Jr.                       
Cary A. Moomjian, Jr.
Vice President
 
 
 


Page 36 of 36



--------------------------------------------------------------------------------

